DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 6, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4, 6, 9, 13 and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
In re Wright, see MPEP 2163.  The examiner agrees that embodiments 3 and 5 (the only examples with four lenses) have a T34/TTL=0.1657 and 0.2005, respectively, as noted by applicant in the remarks of March 6, 2022.  Applicant concludes that since both values are greater than 0.165 that the conditional expression is supported.  However, there is no nexus that would lead one skilled in the art to this conditional statement.   Indeed, using similar logic one might conclude that “wherein T34/TTL<0.201” is equally supported.  Using the analysis of the prior art regarding T34/TTL as provided by applicant in the remarks of March 6, 2022 the prior art fails to read on T34/TTL>0.165, however, the prior art would read on the equally feasible conditional statement of T34/TTL<0.201.  It appears that applicant is attempting to use an unsupported conditional expression to carve out a patentable portion.  It has been held that “[T]he specification does not clearly disclose to the skilled artisan that the inventors... considered the... ratio to be part of their invention.... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion" Purdue Pharma L.P. v. Faulding Inc; and that the court found that patentee, "while attempting to obtain the broadest claim language possible during prosecution, cannot now improperly narrow its language by importing limitations not supported by the claim language or written description." In Ex parte Ohshiro.  For purposes of examination the examiner will assume support exists. 
Claims 2, 4, 6, 9, 13 and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description, since they depend on claim 1 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US Patent Application Publication 2018/0120543, in view of Tsai et al. US Patent Application Publication 2014/0146401, of record. 
Regarding claim 1 Chang discloses a camera lens assembly (title e.g. embodiments 2-3, see figures 2A & 2B optical image capturing systems 20 & 30) comprising sequentially, from an object side to an image side, a first lens group (combination of first lens element x101 and second lens element x20) and a second lens group (combination of third lens element x30 and fourth lens element x40), the first lens group comprising a first lens having a refractive power (e.g. x10 see Tables 3 & 5) and a second lens having a refractive power (e.g. x20 see Tables 3 & 5); the second lens group comprising a third lens having a refractive power (e.g. x30 see Tables 3 & 5) and a fourth lens having a refractive power (e.g. x40 see Tables 3 & 5); a filter (e.g. filter x70) being provided between the second lens group and the image side (see figures 2A & 3A); and satisfying: 0.5<R1/R2<1 (using the values in Tables 3 & 5 R1/R2=0.68 & 0.73, respectively), wherein 1<DT12/DT21< 1.3 (implicit given size of the curved/optical areas and flat areas of surfaces x14 and x22 in figures 2A & 3A), wherein 0.3<CT/TTL<0.5 (using the values in Tables 3 & 5 CT/TTL=0.40 & 0.44, respectively), wherein T34/TTL>0.165 (using the values in  
Chang does not disclose the filter is an infrared (IR) filter, which band-passes light in IR band and cuts off light in other bands.
Tsai teaches a similar four lens system (e.g. examples 1, 4 & 6-8 lenses x10, x20, x30 & x40) with a filter (e.g. x50) between the fourth lens and the image plane satisfying 0.5<R1/R2<1 (using the values in Tables 1, 9, 15, 18 & 21 R1/R2=0.55, 051, 0.53, 0.67 & 0.56, respectively), has similar size ratios for DT12/DT21 (see figures 1A, 4A, 6A, 7A & 8A) teaches a lapping range2 for CT/TTL (paragraph [0007] 1.35<TL/CT<2.50 equals 0.4<CT/TTL<0.74) and further teaches the lens system can be used in infrared as well as visible light wavelength ranges (paragraph [0002 & 0043] “lens system can be used for infrared wavelengths ranging from 780 nm to 950 nm ” e.g. Tables 1 & 9 notes calculations are at 830 nm) for the purpose of being integrated with electronic technologies to develop various electronic products, such as remote control devices, infrared monitors and infrared detector systems as applied in smart TV or motion sensing games which captures and recognizes the user's motion by an infrared camera (paragraph [0005 & 0043]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the filter in the camera lens as disclosed by Chang to be a filter that band-passes light in IR band and cuts off light in other bands as taught by Tsai, for the purpose of allowing for integration with electronic technologies to develop various electronic products, such as remote control devices, infrared monitors and infrared detector systems as applied in smart TV or motion sensing games which captures and recognizes the user's motion by an infrared camera.

Regarding claim 15 Chang as modified by Tsai discloses the camera lens assembly according to claim 1, as set forth above.  Chang further discloses wherein a stop (e.g. aperture stop x00) is disposed to the object side of the second lens (figures 2A & 3A show stop disposed in the system on object side of the second lens).

Response to Arguments
Applicant’s arguments, see remarks, filed March 6, 2022, with respect to claim rejections under §112 have been fully considered and are persuasive.  The claim rejections under §112 have been withdrawn. 
Applicant’s arguments with respect to prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                 March 23, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the first digit indicates which embodiment an element belongs to, 210 & 310 denote the first lens in the second and third embodiments, respectively.  For brevity the examiner is replacing the first digit with an “x”, e.g. x10 indicates both elements 210 and 310.
        2 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP 2144.05.